

114 HR 5896 IH: Intimate Privacy Protection Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5896IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Speier (for herself, Ms. Clark of Massachusetts, Mr. Costello of Pennsylvania, Mr. Meeks, Mr. Rooney of Florida, Mr. Katko, and Mr. Jones) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide that it is unlawful to knowingly distribute a
			 private, visual depiction of a person’s intimate parts or of a person
			 engaging in sexually explicit conduct, with reckless disregard for the
			 person’s lack of consent to the distribution, and for other purposes.
	
 1.Short titleThis Act may be cited as the Intimate Privacy Protection Act of 2016. 2.Certain activities relating to visual depictions of the intimate parts of an individual or of an individual engaged in sexually explicit conduct (a)In generalChapter 88 of title 18, United States Code, is amended by adding at the end the following:
				
					1802.Certain activities relating to visual depictions of the intimate parts of an individual or of an
			 individual engaged in sexually explicit conduct
 (a)In generalWhoever knowingly uses the mail, any interactive computer service or electronic communication service or electronic communication system of interstate commerce, or any other facility of interstate or foreign commerce to distribute a visual depiction of a person who is identifiable from the image itself or information displayed in connection with the image and who is engaging in sexually explicit conduct, or of the naked genitals or post-pubescent female nipple of the person, with reckless disregard for the person’s lack of consent to the distribution, shall be fined under this title or imprisoned not more than 5 years, or both.
						(b)Exceptions
 (1)Law Enforcement and other legal proceedingsThis section— (A)does not prohibit any lawful law enforcement, correctional, or intelligence activity;
 (B)shall not apply in the case of an individual reporting unlawful activity; and (C)shall not apply to a subpoena or court order for use in a legal proceeding.
 (2)Voluntary public or commercial exposureThis section does not apply to a visual depiction of a voluntary exposure of an individual’s own naked genitals or post-pubescent female nipple or an individual’s voluntary engagement in sexually explicit conduct if such exposure takes place in public or in a lawful commercial setting.
 (3)Certain categories of visual depictions exceptedThis section shall not apply in the case of a visual depiction, the disclosure of which is in the bona fide public interest.
 (4)Telecommunications and Internet service providersThis section shall not apply to any provider of an interactive computer service as defined in section 230(f)(2) of the Communications Act of 1934 (47 U.S.C. 230 (f)(2)) with regard to content provided by another information content provider, as defined in section 230(f)(3) of the Communications Act of 1934 (47 U.S.C. 230(f)(3)) unless such provider of an interactive computer service intentionally promotes or solicits content that it knows to be in violation of this section.
 (c)DefinitionsIn this section: (1)Except as otherwise provided, any term used in this section has the meaning given that term in section 1801.
 (2)The term visual depiction means any photograph, film, or video, whether produced by electronic, mechanical, or other means. (3)The term sexually explicit conduct has the meaning given that term in section 2256(2)(A).
							.
 (b)Clerical amendmentThe table of sections of chapter 88 of title 18, United States Code, is amended by inserting after the item relating to section 1801 the following:
				
					
						1802. Certain activities relating to visual depictions of the intimate parts of an individual or of
			 an individual engaged in sexually explicit conduct.
					.
			